             Case 2:19-cr-00010-RSM Document 81 Filed 02/24/21 Page 1 of 2




 1                                                             Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                          NO. CR19-010RSM
11
                            Plaintiff,
                                                         ORDER CONTINUING TRIAL
12
                       v.
13
      HUAWEI DEVICE CO., LTD., and
14    HUAWEI DEVICE USA, INC.,
15
                            Defendants.
16
17         The Court has considered the entirety of the record in this case, including the
18 parties’ Stipulated Motion for Trial Continuance.
19         THE COURT FINDS, for all of the reasons set forth by the parties, that the failure
20 to grant a continuance would deny the parties reasonable time necessary to complete all
21 pre-trial litigation, taking into account the exercise of due diligence. See 18 U.S.C.
22 § 3161(h)(7)(B)(iv).
23         THE COURT FURTHER FINDS, considering the volume of discovery, the
24 complexity of this case due to the nature of the prosecution and the charges contained in
25 the Indictment, and the recent events that are cited to in the parties’ motion, that it would
26 be unreasonable to expect the parties to complete all pre-trial litigation without a
27 continuance of the trial and pretrial motions dates. See id. § 3161(h)(7)(B)(ii).
28
     ORDER CONTINUING TRIAL/HUAWEI DEVICE CO., LTD., et al. - 1           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-cr-00010-RSM Document 81 Filed 02/24/21 Page 2 of 2




 1         THE COURT FURTHER FINDS, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B),
 2 that the ends of justice served by continuing the trial in this case outweigh the interest of
 3 the public and of the Defendants in a more speedy trial.
 4         IT IS THEREFORE ORDERED that the trial in this case shall be continued until
 5 October 17, 2022, and that the period of time from the date of this Order, up to and
 6 including the new trial date, shall be excludable time under 18 U.S.C. § 3161(h)(7)(A).
 7
 8         DATED this 24th day of February, 2021.
 9
10
11                                             A
                                               RICARDO S. MARTINEZ
12                                             CHIEF UNITED STATES DISTRICT JUDGE
13
14
15 Presented by:
16
   s/ Todd Greenberg
17 TODD GREENBERG
18 THOMAS M. WOODS
   Assisted United States Attorneys
19
20
   s/ Robert Westinghouse (per approval)
21 ROBERT WESTINGHOUSE
22 JAMES HIBEY
   BRIAN M. HEBERLIG
23 Counsel for the Defendants
24
25
26
27
28
     ORDER CONTINUING TRIAL/HUAWEI DEVICE CO., LTD., et al. - 2           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
